DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The amendment filed on 08/05/2022 has been entered. Claim(s) 3-4, 7-8 and 11-23 are canceled. Claims 1-2, 5-6, 9-10 and 24-30 remain pending and have been examined below. The amendment has overcome the rejections stated in the non-final rejection dated 07/05/2022 and the rejections are hereby withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bryan Davidson on 8/12/2022.
The application has been amended as follows: 
1. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of: 
	(a) providing a preparation booth which is sized and configured to house a vehicle having the vehicle surface, wherein the preparation booth includes at least one robotic assembly which is reciprocally movable within the preparation booth relative to a longitudinal axis of the vehicle, the robotic assembly comprising a robotic hand having at least one abrasive disc attached to an attachment pad of the robotic hand, and at least one nozzle for discharging a stream of rinse fluid; 
	(b) positioning the vehicle having the vehicle surface to be prepared for painting within the preparation booth; 
	(c) operating the at least one robotic assembly to cause the at least one abrasive disc of the robot hand to abrade the surface of the vehicle; 
	(d) maneuvering the robotic hand so that the at least one nozzle is directed toward the abraded vehicle surface and discharging the stream of rinse fluid through the at least one nozzle and towards the abraded surface of the vehicle so as to rinse the abraded surface of particulate matter; 
	(e) providing the robotic assembly with an abrasive disc removal assembly for removing an exhausted abrasive disc from the attachment pad of the robotic hand; 
	f) maneuvering the robotic hand relative to theabrasive disc removal assembly to remove the exhausted abrasive disc from the attachment pad of the robotic hand;SCAFUTTO SCOTTON et al.Appl. No. 16/308,257Atty Docket No.: BHD-7043-0024August 5, 2022 
	Page 5(g) providing a disc replenishment assembly having a stack of unused abrasive discs to allow attachment of a forwardmost one of the unused abrasive discs onto the attachment pad of the robotic hand; and 
	(h) maneuvering the robotic hand relative to the disc replenishment assembly so as to coaxially align the attachment pad thereof with the stack of unused abrasive discs, and bringing the attachment pad into contact with the forwardmost one of the unused abrasive discs in the stack so as to cause the forwardmost one of the unused abrasive discs in the stack to become physically attached to the attachment pad of the robotic hand, and thereafter 
		(h1) moving a shutter element into an operative position to close a forward open end of [[the]]a cylindrical sleeve cage; and 
		(h2) operating a sleeve base member within the sleeve cage so as to press the stack of unused abrasive discs against the shutter element and thereby reposition the stack of unused abrasive discs within the cylindrical sleeve cage.  

2. (original) The process according to claim 1, wherein steps (c) and (d) are alternately repeated.  

3.-4. (canceled)  
  
5. (currently amended) The process according to claim 1, wherein step (f) comprises: 
	(f1) positioning the abrasive disc attached to the attachment pad of the robotic hand onto a target platform of the discreplenishment system; 
	(f2) operating a finger element of the discreplenishment system to cause the finger element to engage a perimetrical edge region of the exhausted abrasive pad and thereby positionally capture the exhausted abrasive disc against the target platform; and SCAFUTTO SCOTTON et al. Appl. No. 16/308,257 Atty Docket No.: BHD-7043-0024 August 5, 2022 Page 6 
	(f3) operating the robotic hand to tilt the attachment pad away from the finger element while the exhausted abrasive pad is positionally captured against the target platform to thereby strip the exhausted abrasive disc from the attachment pad of the robotic hand.  

6. (original) The process according to claim 5, which further comprises eliminating the exhausted abrasive disc from the target platform by disengaging the finger element from the perimetrical edge of the exhausted abrasive disc, and thereafter causing pressurized air to be discharged through apertures in the target platform to thereby blow the exhausted abrasive disc away from the target platform.  

7.-8. (canceled)  
  
9. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of: 
	(a) providing a preparation booth which is sized and configured to house a vehicle having the vehicle surface, wherein the preparation booth includes at least one robotic assembly which is reciprocally movable within the preparation booth relative to a longitudinal axis of the vehicle, the robotic assembly comprising a robotic hand having at least one abrasive disc attached to [[an]] at least one attachment pad of the robotic hand, and at least one nozzle for discharging a stream of rinse fluid; 
	(b) positioning the vehicle having the vehicle surface to be prepared for painting within the preparation booth;
	(c) operating the at least one robotic assembly to cause the at least one abrasive disc of the robot hand to abrade the surface of the vehicle; 
	(d) maneuvering the robotic hand so that the at least one nozzle is directed toward the abraded vehicle surface and discharging the stream of rinse fluid through the at least one nozzle and towards the abraded surface of the vehicle so as to rinse the abraded surface of particulate matter; SCAFUTTO SCOTTON et al. Appl. No. 16/308,257 Atty Docket No.: BHD-7043-0024 August 5, 2022 Page 7 
	(e) providing the robotic assembly with an abrasive disc cleaning assembly comprising a cylindrical cleaning canister; 
	(f) maneuvering the robotic hand so as to coaxially alignat least one attachment pad at least one abrasive disc attached thereto with the cleaning canister and thereafter inserting the at least one attachment pad and the at least one abrasive disc attached thereto into the cleaning canister; and 
	(g) causing a cleaning fluid to be directed against the abrasive [[pad]]disc within the cleaning canister.  

10. (currently amended) The process according to claim 1, wherein step (b) is practiced by observing an initial position of the vehicle in the preparation booth using a video vision system associated with the at least one robotic assembly, and thereafter repositioning the vehicle in the preparation booth should any positional misalignment be detected.  

11.-23. (canceled)  
  
24. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of: 
	(a) providing a preparation booth which is sized and configured to house a vehicle having the vehicle surface, wherein the preparation booth includes at least one robotic assembly which is reciprocally movable within the preparation booth relative to a longitudinal axis of the vehicle, the robotic assembly comprising a robotic hand having at least one abrasive disc attached to an attachment pad of the robotic hand, and at least one nozzle for discharging a stream of rinse fluid; 
	(b) positioning the vehicle having the vehicle surface to be prepared for painting within the preparation booth; 
	(c) operating the at least one robotic assembly to cause the at least one abrasive disc of the robot hand to abrade the surface of the vehicle; SCAFUTTO SCOTTON et al. Appl. No. 16/308,257 Atty Docket No.: BHD-7043-0024 August 5, 2022 Page 8 
	(d) maneuvering the robotic hand so that the at least one nozzle is directed toward the abraded vehicle surface and discharging the stream of rinse fluid through the at least one nozzle and towards the abraded surface of the vehicle so as to rinse the abraded surface of particulate matter; 
	(e) maintaining a stack of unused abrasive discs within a cylindrical sleeve cage of a disc replenishment system; 
	(f) slideably moving a sleeve base member within the cylindrical sleeve cage to advance the stack of unused abrasive discs toward an open forward end of the cylindrical sleeve cage; and 
	(g) moving a shutter element of the cylindrical sleeve cage between an inoperative position wherein the open forward end of the cylindrical sleeve cage is uncovered by the shutter element so as to expose a forwardmost one of the at least one abrasive discs in the stack, and an operative condition wherein the open forward end of the cylindrical sleeve cage is covered by the shutter element.  

25. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of: 
	(a) providing a preparation booth which is sized and configured to house a vehicle having the vehicle surface, wherein the preparation booth includes at least one robotic assembly which is reciprocally movable within the preparation booth relative to a longitudinal axis of the vehicle, the robotic assembly comprising a robotic hand having at least one abrasive disc attached to an attachment pad of the robotic hand, and at least one nozzle for discharging a stream of rinse fluid; 
	(b) positioning the vehicle having the vehicle surface to be prepared for painting within the preparation booth; _
	(c) operating the at least one robotic assembly to cause the at least one abrasive disc of the robot hand to abrade the surface of the vehicle; SCAFUTTO SCOTTON et al. Appl. No. 16/308,257 Atty Docket No.: BHD-7043-0024 August 5, 2022 Page 9 
	(d) maneuvering the robotic hand so that the at least one nozzle is directed toward the abraded vehicle surface and discharging the stream of rinse fluid through the at least one nozzle and towards the abraded surface of the vehicle so as to rinse the abraded surface of particulate matter; and 
	(e) removing an exhausted abrasive disc from the attachment pad by the steps of: 
		(e1) providing a target platform for receiving the attachment pad and the exhausted abrasive disc attached thereto; 
		(e2) reciprocally moving a finger element between raised and lowered positions so as to cause the finger element to engage a perimetrical edge of the exhausted abrasive [[pad]]disc when in said lowered position to thereby positionally capture the exhausted abrasive disc against the target platform, and 
		(e3) causing the robotic hand to tilt away from the finger element while the exhausted abrasive [[pad]]disc is positionally captured against the target platform thereby responsively stripping the exhausted abrasive disc from the attachment pad of the robotic hand.  

26. (previously presented) The process according to claim 25, wherein step (e) further comprises: (e4) discharging pressurized air through apertures of the target platform to thereby blow the exhausted abrasive disc away from the target platform when the finger element is in the raised position thereof.  

27. (currently amended) The process according to claim 25, further comprising: 
	[[(i)]](f) maintaining a stack of unused abrasive discs within a cylindrical sleeve cage of a disc replenishment system; 
	[[(ii)]](g) slideably moving a sleeve base member within the sleeve cage to advance the stack of unused abrasive discs toward an open forward end of the cylindrical sleeve cage; and SCAFUTTO SCOTTON et al. Appl. No. 16/308,257 Atty Docket No.: BHD-7043-0024 August 5, 2022
Page 10	[[(iii)]](h) moving a shutter element of the cylindrical sleeve cage between an inoperative position wherein the open forward end of the cylindrical sleeve cage is uncovered by the shutter element so as to expose a forwardmost abrasive disc in the stack of unused , 

28. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of:
	(a) positioning a vehicle having the surface to be prepared for painting within a preparation booth; 
	(b) operating at least one robotic assembly to cause at least one abrasive disc removably attached to an attachment pad associated with a robot hand of the at least one robotic assembly to abrade the surface of the vehicle; and 
	(c) removing the at least one abrasive disc upon abrasive exhaustion thereof by the steps of: 
		(c1) providing a target platform for receiving the attachment pad and the at least one abrasive disc attached thereto; 
		(c2) reciprocally moving a finger element between raised and lowered positions so as to cause the finger element to engage a perimetrical edge of the at least one abrasive pad when in the lowered position to thereby positionally capture the at least one abrasive disc against the target platform, and 
		(c3) causing the robotic hand to tilt away from the finger element while the at least one abrasive [[pad]]disc is positionally captured against the target platform thereby responsively stripping the at least one abrasive disc from the attachment pad of the robotic hand.  

29. (previously presented) The process according to claim 28, wherein step (c) further comprises: (c4) discharging pressurized air through apertures of the target platform to thereby blow the exhausted abrasive disc away from the target platform when the finger element is in the raised position thereof.  

30. (currently amended) A process for preparing a vehicle surface for painting comprising the steps of:
	(a) positioning a vehicle having the surface to be prepared for painting within a preparation booth; 
	(b) providing at least one robotic assembly with at least one abrasive disc removably attached to an attachment pad associated with a robot hand of the at least one robotic assembly by: 
		(b1) maintaining a stack of abrasive discs within a cylindrical sleeve cage of a disc replenishment system; 
		(b2) slideably moving a sleeve base member within the sleeve cage to advance the stack of abrasive discs toward an open forward end of the cylindrical sleeve cage; and 
		(b3) moving a shutter element of the cylindrical sleeve cage between an inoperative position wherein the open forward end of the cylindrical sleeve cage is uncovered by the shutter element so as to expose a forwardmost one of the abrasive discs in the stack, and an operative condition wherein the open forward end of the cylindrical sleeve cage is covered by the shutter element; and 
		(b4) maneuvering the robotic hand relative to the disc replenishmentsystem to allow the forwardmost one of the abrasive discs in the stack to be attached onto the attachment pad of the robotic hand; and thereafterSCAFUTTO SCOTTON et al.Appl. No. 16/308,257Atty Docket No.: BHD-7043-0024August 5, 2022 
	Page 12(c) operating the at least one robotic assembly to cause the at least one abrasive disc of the at least one robotic assembly to abrade the surface of the vehicle.

Reasons for Allowance
Claims 1-2, 5-6, 9-10 and 24-30 are allowed.
The following is an examiner’s statement of reasons for allowance: 
	Regarding claims 1 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(h1) moving a shutter element into an operative position to close a forward open end of the cylindrical sleeve cage” together in combination with the rest of the limitations in the independent claim.
	Claims 2, 5-6, and 10 are allowed as being dependent on claim 1.
	Regarding claim 9 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(d) maneuvering the robotic hand so that the at least one nozzle is directed toward the abraded vehicle surface and discharging the stream of rinse fluid through the at least one nozzle and towards the abraded surface of the vehicle so as to rinse the abraded surface of particulate matter” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 24 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(g) moving a shutter element of the cylindrical sleeve cage between an inoperative position wherein the open forward end of the cylindrical sleeve cage is uncovered by the shutter element so as to expose a forwardmost one of the at least one abrasive discs in the stack, and an operative condition wherein the open forward end of the cylindrical sleeve cage is covered by the shutter element” together in combination with the rest of the limitations in the independent claim.
	Regarding claim 25 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(e2) reciprocally moving a finger element between raised and lowered positions so as to cause the finger element to engage a perimetrical edge of the exhausted abrasive disc when in said lowered position to thereby positionally capture the exhausted abrasive disc against the target platform” together in combination with the rest of the limitations in the independent claim.
	Claims 26-27 are allowed as being dependent on claim 25.
	Regarding claim 28 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(c2) reciprocally moving a finger element between raised and lowered positions so as to cause the finger element to engage a perimetrical edge of the at least one abrasive pad when in the lowered position to thereby positionally capture the at least one abrasive disc against the target platform” together in combination with the rest of the limitations in the independent claim.
	Claim 29 are allowed as being dependent on claim 28.
	Regarding claim 30 (currently amended), the prior art considered as a whole, alone or in combination, neither anticipates nor renders obvious “(b3) moving a shutter element of the cylindrical sleeve cage between an inoperative position wherein the open forward end of the cylindrical sleeve cage is uncovered by the shutter element so as to expose a forwardmost one of the abrasive discs in the stack, and an operative condition wherein the open forward end of the cylindrical sleeve cage is covered by the shutter element” together in combination with the rest of the limitations in the independent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT NEIBAUR whose telephone number is (571)270-7979. The examiner can normally be reached M - F 8:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ROBERT F NEIBAUR/Examiner, Art Unit 3723                                                                                                                                                                                                        

/JOEL D CRANDALL/Examiner, Art Unit 3723